—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered September 14, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed.
The court did not delegate a judicial function to a court officer with respect to a note from the deliberating jury. “Although we have previously indicated that we do not condone use of court personnel to request jury clarification of a facially unclear note” (People v Thomas, 190 AD2d 541, 542, lv denied 81 NY2d 1021), there is no proof in the record that the court *33officer delivered any instructions to the jury or performed any functions “other than ministerial in nature” (People v Branford, 220 AD2d 203, lv denied 87 NY2d 1017; see, People v Bonaparte, 78 NY2d 26). Defendant’s remaining claims concerning the court’s handling of the note are unpreserved and without merit.
The court properly exercised its discretion in denying defense counsel’s request to be substituted on the eve of jury selection. Counsel presented no “exigent or compelling circumstances” that justified the substitution (People v Arroyave, 49 NY2d 264, 271; see, People v Sides, 75 NY2d 822). Defendant’s isolated outburst and frustration with counsel was nothing more than a disagreement over strategy that was resolved once the determination was made to proceed to trial, where counsel zealously represented defendant without further incident (People v Newell, 200 AD2d 451).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.